449 F.2d 1305
Andrew WILSON, Appellant,v.STEUART TRANSPORTATION COMPANY, Appellee.
No. 71-1567.
United States Court of Appeals, Fourth Circuit.
November 16, 1971.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Frank A. Kaufman, Judge.
Joseph F. Lentz, Jr., Baltimore, Md., on the brief for appellant.
Willaim B. Ewers, Baltimore, Md., on the brief for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Andrew Wilson, a seaman, injured his elbow while working on a tug owned by Steuart Transportation Company. He filed a complaint in the District Court alleging negligence and unseaworthiness. At the conclusion of the plaintiff's testimony, the District Court granted defendant's motion for dismissal pursuant to Rule 41(b), Federal Rules of Civil Procedure, concluding that the plaintiff had not sustained his burden of showing either negligence or unseaworthiness.


2
We have considered both the record and the briefs and can perceive no error. Accordingly, the judgment of the District Court is affirmed without oral argument.


3
Affirmed.